DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (US 2011/0031959) in view of Tanaka (US 2019/0063924).
Regarding claim 1, Konno teaches an inertial sensor comprising: a substrate 1 (Fig. 21); a first movable member 26 placed on one surface of the substrate 1 (Fig. 21), including a first rotation axis L6 extending along a first direction (y-direction) (Fig. 21), and being swingable around the first rotation axis L6 [0144]; a first supporting beam 36 supporting the first movable member 26 as the first rotation axis L6 (Fig. 21); a second movable member 24 including a second rotation axis L4 extending along a second direction (x-direction) crossing the first direction and being swingable around the second rotation axis L4 [0144] (Fig. 21); a second supporting beam 34 coupling the first movable member 26 and the second movable member 24 (via reference numeral 5) and supporting the second movable member 24 as the second rotation axis L4 (Fig. 21); a third movable member 21 including a third rotation axis L1 in the second direction crossing the first direction and being swingable around the third rotation axis L1 [0144] (Fig. 21); a third supporting beam 31 coupling the first movable member 26 and the third movable member 21 (via reference numeral 5) and supporting the third movable member 21 as the third rotation axis L1 (Fig. 21); wherein the second movable member 24 and the third movable member 21 are line-symmetrically placed with respect to a center line B of the first movable member 26 along the second direction as an axis of symmetry (Fig. 21), a center of gravity of the second movable member 24 is closer to the center line B than the second supporting beam 34 (Fig. 21), and a center of gravity of the third movable member 21 is closer to the center line B than the third supporting beam 31 (Fig. 21).
Konna remains silent as to a projection provided on the substrate or the second movable member and the third movable member, overlapping with the second movable member and the third movable member in a plan view from third direction crossing the first direction and the second direction and projecting toward the second movable member and the third movable member or the substrate.
Tanaka teaches the use of protrusion provided on the substrate in order to suppress the collision energy of the movable body with the substrate making it possible to suppress breakage of the movable body [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Konna to include the protrusions, as taught by Tanaka, in order to suppress breakage of the movable body.
Regarding claim 3, Konno as modified by Tanaka teaches the inertial sensor according to claim 1, wherein respective free ends at sides closer to the center line of the second movable member 24 and the third movable member 21 are coupled by an elastic beam (31 and 34 on each side) (Fig. 21).
Regarding claim 6, Konno teaches an inertial sensor comprising: a substrate 1; a first movable member 26 placed on one surface of the substrate 1 (Fig. 21), including a first rotation axis L6 extending along a first direction, and being swingable around the first rotation axis L6 [0144]; a first supporting beam 36 supporting the first movable member 26 as the first rotation axis L6 (Fig. 21); a second movable member 24 including a second rotation axis L4 along a second direction crossing the first direction and being swingable around the second rotation axis L4 [0144]; a second supporting beam 34 coupling the first movable member 26 and the second movable member 24 (via reference numeral 5) and supporting the second movable member 24 as the second rotation axis L4 (Fig. 21); a third movable member 21 including a third rotation axis L1 in the second direction crossing the first direction and being swingable around the third rotation axis L1 [0144]; a third supporting beam 31 coupling the first movable member 26 and the third movable member 24 (via reference numeral 5) and supporting the third movable member 24 as the third rotation axis L1; wherein the second movable member 24 and the third movable member 21 are line-symmetrically placed with respect to a center line B of the first movable member 26 along the second direction as an axis of symmetry (Fig. 21), a center of gravity of the second movable member 24 is closer to the center line B than the second supporting beam 34 (Fig. 21), and a center of gravity of the third movable member 21 is closer to the center line B than the third supporting beam 31 (Fig. 21).
Konno remains silent as to a projection provided on the substrate, overlapping with the second movable member and the third movable member in a plan view from a third direction crossing the first direction and the second direction, and projecting toward the second movable member and the third movable member.
Tanaka teaches the use of protrusion provided on the substrate in order to suppress the collision energy of the movable body with the substrate making it possible to suppress breakage of the movable body [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Konna to include the protrusions, as taught by Tanaka, in order to suppress breakage of the movable body.
Regarding claim 7, Konno as modified by Tanaka teaches an electronic apparatus comprising: the inertial sensor according to claim 1; and a control unit that performs control based on a detection signal output from the inertial sensor (Tanaka Fig. 27).
Regarding claim 8, Konno as modified by Tanaka teaches a vehicle comprising: the inertial sensor according to claim 1; and a control unit that performs control based on a detection signal output from the inertial sensor (Tanaka [0193])
Allowable Subject Matter
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852